                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION


UNITED STATES OF AMERICA                      CRIMINAL ACTION NO. 19-00131

VERSUS                                        JUDGE S. MAURICE HICKS, JR.

CHASITY STURM                                 MAGISTRATE JUDGE HANNA


                                       ORDER

       This matter was REFERRED to United States Magistrate Judge Patrick Hanna for

Report and Recommendation. After an independent review of the record, and noting the

defendant's waiver of any objections, this Court concludes that the Magistrate Judge's

Report and Recommendation is correct and adopts the findings and conclusions therein as

its own.

       Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that, in accordance with the terms of the

plea agreement filed in the record of these proceedings, the guilty plea of the

defendant, CHASITY STURM, is ACCEPTED and she is finally adjudged guilty of

the offenses charged in Counts One and Two of the Indictment consistent with the

Report and Recommendation.

       THUS DONE AND SIGNED, in Shreveport, Louisiana, this 29th day of July, 2019.
